SMITH, Circuit Judge
(concurring).
I concur in the result. I agree that the question is not necessarily “moot” because of the service voluntarily provided. On the merits, while the post appellate period may well be most critical, I do not believe that due process required the state to furnish counsel to search out remedies possibly available in tribunals outside its own judicial system. Provision of such counsel in capital cases may well be considered desirable and within the powers of the state. However, failure so to provide can hardly be said to make the precedent conviction and affirmance on appeal, during all the steps of which counsel have been provided, abhorrent to our present conception of a system of ordered justice.